Citation Nr: 1819165	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a cervical strain.

2.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease and intervertebral disc syndrome (IVDS).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION


 The Veteran served on active duty from July 1979 to May 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2015, the Board denied entitlement to increased evaluations for the Veteran's service-connected cervical spine, lumbar spine, and anxiety disabilities. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) to vacate and remand the portion of the Board's August 2015 decision that denied entitlement to increased evaluations for his cervical and lumbar spine disabilities.

In September 2016, the Board remanded the appeal for further development. 

In a January 2017 rating decision, the Appeals Management Center (AMC) assigned a 20 percent evaluation for musculoligamentous neck pain effective from December 15, 2011.  The AMC also increased the evaluation assigned for lumbosacral strain with degenerative joint disease and intervertebral disc syndrome (previously rated as musculoligamentous low back pain) to 40 percent effective from December 15, 2011.  Nevertheless, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board remanded for further development in May 2017.  The case is again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the Parties agreed that the VA must provide the Veteran a new examination in which the examiner sufficiently assesses the type of functional impairments the Veteran experiences during a flare-up, and to provide a medical opinion on the extent to which he is limited.  In September 2016 and May 2017, the Board remanded this matter to the AOJ for compliance with the JMR.  

The Veteran was afforded VA examinations in connection with his claims in October 2016 and July 2017.  On both examinations, the Veteran reported flare-ups of both the thoracolumbar and cervical spine.  However, the examiner stated that he was unable to say without speculation if pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during flare-ups, or with repeated use over time.  He further stated that an examiner would need to be present to determine the Veteran's functional ability objectively during a flare-up. 

The Board finds that the examiner's rationale for his inability to provide a medical opinion on the Veteran's limitations during a flare-up is not sufficient, as discussed below.  As such, the JMR and September 2016 and May 2017 Board remands have not been complied with.  Stegall v. West, 11 Vet. App. 268 (1998).    

The Board notes that the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resorting to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner. 

Accordingly, an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  To be adequate, an examination although acknowledging that the Veteran was not then suffering from a flare of any conditions, must also ascertain adequate information; i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  Furthermore, the examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran was undergoing a flare-up at the time.  Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As such, the October 2016 and July 2017 VA examination reports' rational, that an examiner would need to be present to determine the Veteran's functional ability objectively during a flare-up, does not meet the standards presented by the recent holding in Sharp.  Therefore, Veteran should be afforded a new VA examination for his lumbar spine and cervical disabilities before a decision can be rendered on his claim.

In addition, as the claim for TDIU is inextricably intertwined with the increased rating claim, it would be premature for the Board to decide the claim for TDIU.    

As these claims are being remanded for additional development, the Veteran's outstanding medical records should also be retrieved and associated with the claims file.  See 38 C.F.R. § 3.159(c)(1) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide Veteran and his representative the required notice and opportunity to respond. 

2.  After obtaining any outstanding treatment records, ensure that the Veteran is scheduled for appropriate VA examinations with a VA examiner who has not previously examined him.  The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine and cervical spine disabilities.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

If the examiner determines the Veteran is not currently suffering from a flare of any conditions, the examiner must also ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  The examiner must offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time. 

A complete rationale for all opinions expressed is required.  If the examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The examiner must comment on the functional impairment caused by the Veteran's lumbar spine and cervical spine disabilities.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental SOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



